Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance. It was not found in the prior art search a teaching or suggestion for a method for identifying an antigen on red blood cells using a single layer testing device comprising a paper having a surface including a collection zone and at least one detection zone extending thereon, the detection zone having an antibody immobilized thereon, the method including the steps of providing the single layer testing device, depositing a blood sample on the collection zone, the blood sample being transferred by capillary action to the detection zone allowing the red blood cells of the blood sample to react. Examiner notes that while the single layer testing device is recited in the preamble, Examiner interprets the method to include providing the single layer testing device with all the recited elements, including paper material, since the method recites use of the device, which is thus interpreted as being provided.
Examiner notes that it was not found in the prior art a teaching or suggestion for the benefits of such a method, such as recited in paragraph 0019, 0041, and 0043 of Applicant’s invention.
US 4,943,522, a close prior art, discloses throughout the patent, and in figure 2, a membrane (100) with an application zone (102), and indicator zones (106a and 106b) with immobilized antibody or antigen, and absorption zone (104). However, the invention relies on the membrane being non-bibulous (meaning not paper or nitrocellulose).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,758,846 discloses throughout the patent separation of cells based on size (pore size of the paper) and affinity capture of the cell. The obstruction of pores which occurs is proportional to the concentration of erythrocytes. However, for erythrocytes (red blood cells), the detection is on a second layer (i.e., the device is not a single layer device.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641